NUMBER 13-20-00482-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

MARY HELEN WOODS
AND ROBERT R. WOODS,                                                   Appellants,

                                             v.

RIO GRANDE VALLEY LIVESTOCK SHOW, INC.,                                   Appellee.


                   On appeal from the 92nd District Court
                        of Hidalgo County, Texas.


                       MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                  Memorandum Opinion by Justice Silva

      Appellants Mary Helen Woods and Robert R. Woods appealed a summary

judgment rendered against them in a premises liability case that they filed against

appellee, Rio Grande Valley Livestock Show, Inc. (Rio Grande). The appellants have now

filed an amended motion to dismiss their appeal on grounds that they no longer wish to
pursue it. The appellants’ amended motion to dismiss states that it is “agreed” and

“unopposed” by Rio Grande. Appellants assert that the costs on appeal should be taxed

against the party incurring the same.

       The Court, having examined and fully considered the amended motion to dismiss,

is of the opinion that it should be granted. See TEX. R. APP. P. 42.1(a)(1) (allowing the

court to “dismiss the appeal or affirm the appealed judgment or order unless such

disposition would prevent a party from seeking relief to which it would otherwise be

entitled”). Accordingly, we grant the amended motion to dismiss and we dismiss the

appeal. Costs will be taxed against the party incurring the same. See id. R. 42.1(d)

(“Absent agreement of the parties, the court will tax costs against the appellant.”). Having

dismissed the appeal at the appellants’ request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                               CLARISSA SILVA
                                                               Justice

Delivered and filed on the
11th day of March, 2021.




                                             2